Per Curiam.
This is a rule for new trial allowed to the defendant National Biscuit Company, based solely on the ground that the damages awarded are excessive.
Mabel Curtis, a school teacher, had a knee-joint broken March 4th, 1925, and the jury, on February 4th, 1921, awarded her $16,850 damages. The proofs were that the injury was painful and so continues, and she was kept in bed for eight weeks and had to submit to painful manipulation and flexing of the joint to lessen stiffness. After getting up she used first crutches and then a cane. She returned to her work in September following and is either taken to her school by a friend or by a taxi. The knee still causes pain and curtails some of her activities. It does not now, however, impair her earnings.
While all this is true, the award is very large, and, as we think, excessive, and should not be allowed to stand for the full amount. If, therefore, the plaintiff will accept a reduction of the verdict to $13,000 the rule will be discharged; otherwise it will be made absolute.